Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-24 are pending.
Priority
	The instant application claims priority to US provisional application 62/758,126 filed 11/9/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/758,126, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Provisional Application ‘126 does not disclose berzosertib, ceralasertib, VE-821 and AZ20 as recited by instant claims 4, 15.
Provisional application ‘126 does not disclose antiplatelet medications, anticoagulant medications, anti-inflammatory agents, nimodipine, glutamate, NMDA receptor antagonists, ryanodine receptor antagonists, vasodilators and combinations thereof as specific second therapeutic agents as recited by instant claims 11 and 21.
Provisional application ‘126 does not disclose administration consecutively as recited by instant claims 13 and 23.
Provisional application ‘126 does not disclose “inhibiting non-proliferating resident cell death” as recited by instant claims 8 and 18.
Provisional application ‘126 does not disclose  “promoting proliferating immune cell death” as recited by instant claims 9 and 19. 
Provisional application ‘126 does not disclose peripheral vascular disease, retinal ischemia and renal ischemia as recited by instant claims 2.
Provisional application ‘126 does not disclose a human as recited by instant claims 7 and 17.
Thus, claims 1, 3, 6, 10, 12, and 14 are afforded the effective filing date of the US
provisional application 62/758,126, 11/9/2018.  Claims 2, 4-5, 7-9, 11 and 13 and 15-24 are afforded the filing date of the instant application, 11/8/2019.
Information Disclosure Statement
The information disclosure statement (IDS) dated 3/19/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Election/Restrictions
Applicant’s election without traverse of a) Species A, berzosertib (VE-822), and, b) Species B, ischemic stroke, in the reply filed on 11/17/2021, is acknowledged.
Claims 1-24 are examined on the merits herein.
Specification
The disclosure is objected to because of the following informalities: Page 17 contains the phrase, “We claim:”, without anything following this recitation.  This phrase is not a sentence, does not relate to additional information, and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PTO-892) in view of Bieging (PTO-892), and Xing (PTO-892) as evidenced by Mander (PTO-892). 
Ahn teaches that inhibition of p53 attenuates ischemic stress-induced activation of astrocytes and results in a protective effect on neurons and astrocytes (page 863).  
Inhibition of p53 is a potential therapeutic target for treating ischemic brain injury (final paragraph).  
The ischemia is cerebral ischemia.  The study investigated the role of p53 in astrocyte and neuronal toxicity using in-vitro and in-vivo ischemic stroke models(abstract, first paragraph, final paragraph under introduction, p. 863, Fig. 1).


Ahn additionally teaches that it has been shown that high levels of p53 protein are present in reactive astrocytes and microglia in ischemia and p53 inhibition has been suggested to be a therapeutic target in glial pathology (pg. 867-868).  
Ahn differs from the instantly claimed invention in that it does not teach ATR kinase inhibitors for treating ischemic disease.
Ahn differs from the instantly claimed invention in that it does not teach cerebral ischemia/stroke as an ischemic disease associated with Ca2+ overload.
Bieging teaches p53 as a substrate for ATR kinase, which phosphorylates p53, directedly and indirectly through phosphorylating CHK1 and/or CHK2 kinases, to promote p53’s stabilization.  Phosphorylation allows the interaction of p53 with transcriptional cofactors, which is important for activation of target genes and for responses such as cell cycle arrest, DNA repair, apoptosis and senescence (page 25).  

    PNG
    media_image1.png
    385
    600
    media_image1.png
    Greyscale

  p53 is a substrate for ATR, wherein ATR phosphorylates p53, stabilizing and activating it (Fig. 1, page 25). 
Xing teaches pathophysiologic cascades in ischemic stroke (title).  Cerebral ischemia leads to a loss of energy stores resulting in ionic imbalance and neurotransmitter release and inhibition of reuptakes.  Glutamate binds to NMDA and AMPA receptors, promoting a major 
Since p53 inhibition inhibits high levels of p53 proteins in microglia in ischemia and is a therapeutic target in glial pathology,  , the limitation of claim 8, “inhibiting non-proliferating resident cell death”, is met.  As evidenced by Mander, microglia are resident brain macrophages  (abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the teachings of Ahn, Bieging, and Xing to arrive at the instantly claimed method.  One of ordinary skill in the art would have been motivated to substitute ATR kinase inhibitors for p53 inhibitors, with a reasonable expectation of success, because Bieging teaches that ATR kinase activates and stabilizes p53.  Thus, one of ordinary skill in the art would be motivated to use ATR kinase inhibitors to inhibit p53.  With regard to the limitation “ischemic disease associated with calcium overload,”, Xing teaches that ischemic stroke results in ionic imbalance, neurotransmitter release, inhibition of reuptakes, which then results in Ca2+ overload that degrades essential membranes and proteins.  Thus, the limitation is met.

Claims 4-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PTO-892),Bieging (PTO-892) and Xing, as evidenced by Mander (PTO-892), as applied to claims 1-3 and 6-8 above, and further in view of PGPUB 20190008856 to Lord (PTO-892).
Ahn, Bieging, Xing, and Mander are applied as discussed in the above 35 U.S.C. 103 rejection.

Lord ‘856 teaches inhibitors of ataxia-telangiectasia mutated and rad3-related protein kinases (ATR) for treating cancer.  VE-822 is taught as a recently found potent and specific ATR inhibitor (paragraph 0003).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the teachings of Ahn, Bieging, Xing, Mander and Lord, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to use VE-822, as an ATR inhibitor for the treatment of cerebral ischemia because Lord teaches VE-822, as a potent and specific ATR inhibitor.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PTO-892) and Bieging (PTO-892) and Xing, as evidenced by Mander (PTO-892), as applied to claims 1-3 and 6-8 above, and further in view of Dong (PTO-892).
Ahn, Bieging, Xing, and Mander are applied as discussed in the above 35 U.S.C. 103 rejection.
The combined teachings of Ahn, Bieging, Xing, and Mander differ from the instantly claimed invention, in that they do not teach promoting proliferating immune cell death.
Dong teaches astrocytes as the major glial cells within the CNS that function as immune effector cells (abstract).    
It would have been prima facie obvious, prior to the effective filing date of the instantly claimed invention, to combine the teachings of Ahn, Bieging, Xing, Mander and Dong to arrive .

Claims 10-14 are rejected under 35 U.S.C. 103, as being unpatentable over Ahn (PTO-892),Bieging (PTO-892), and Xing, as evidenced by Mander (PTO-892), as applied to claims 1-3 and 6-8 above, and further in view of Fujiwara (PTO-892).
Ahn, Bieging, Xing, and Mander are applied as discussed in the above 35 U.S.C. 103 rejection.
The combined teachings of Ahn, Bieging, and Xing differ from the instantly claimed invention in that they do not teach administration of a second therapeutic agent, mode of administration or consecutive or concurrent administration.
Fujiwara teaches co-administration of normobaric oxygen therapy (NBO) and intravenous tissue plasminogen activator (tPA) to treat acute ischemic stroke (abstract).  tPA induced reperfusion salvages ischemic tissue (abstract).  The combination of tPA and NBO extends the time window for stroke thrombolysis (abstract and page 2). 
Intravenous administration is taught (pages 1 and 7).
Simultaneous and delayed administration is taught (page 6).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the teachings of Ahn, Bieging, Xing, Mander, and Fujiwara, to arrive at the instantly claimed methods.  One of ordinary skill in 
One of ordinary skill in the art would have been motivated to intravenously administer the therapeutic agents of the combined method of Ahn, Bieging Xing, Mander and Fujiwara because Fujiwara teaches administering therapeutic agents for ischemic stroke intravenously.
One of ordinary skill in the art would have been motivated to concurrently administer the therapeutic agents of the combined method of Ahn, Bieging, Xing, Mander and Fujiwara because Fujiwara teaches concurrently administering therapeutic agents for the treatment of ischemic stroke.


Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PTO-892), and Bieging (PTO-892), and Xing (PTO-892), as evidenced by Mander (PTO-892), and Lord (PTO-892), as applied to claims 1-8 and 15-19 above, and further in view of Fujiwara (PTO-892).
Ahn, Bieging  Xing, Mander and Lord are applied as discussed in the above 35 U.S.C. 103 rejection.

Fujiwara teaches co-administration of normobaric oxygen therapy (NBO) and intravenous tissue plasminogen activator (tPA) to treat acute ischemic stroke (abstract).  tPA induced reperfusion salvages ischemic tissue (abstract).  The combination of tPA and NBO extends the time window for stroke thrombolysis (abstract and page 2). 
Intravenous administration is taught (pages 1 and 7).
Simultaneous and delayed administration is taught (page 6).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the teachings of Ahn, Bieging, Xing, Mander, Lord and Fujiwara, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to therapeutically incorporate tissue plasminogen activator (tPA) and NBO to the treatment methods of Ahn, Bieging, Xing, Mander and Lord because of the expectation of achieving a method of treating ischemic stroke that effectively salvages ischemic tissue, extends the time window for stroke thrombolysis, and results in a protective effect on neurons and astrocytes. .  It is prima facie obvious to combine equivalents (tPA and NBO, and ATR kinase inhibitors) known for the same purpose (treating ischemic stroke).  MPEP 2144.06(I).One of ordinary skill in the art would have been motivated to intravenously administer the therapeutic agents of the combined method of Ahn, Bieging, Xing, Mander and Lord because Fujiwara teaches administering therapeutic agents for ischemic stroke intravenously.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/L.Q.W./Examiner, Art Unit 1622
/SCARLETT Y GOON/QAS, Art Unit 1600